
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 485
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Jones (for
			 himself, Mr. Poe of Texas, and
			 Mr. Whitfield) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the declassification of information related to
		  missing and unaccounted-for members of the Armed Forces.
	
	
		Whereas accounting for members of the Armed Forces still
			 missing and otherwise unaccounted for from the past wars of the United States
			 continues to be of great concern to the families of the members, veterans,
			 Congress, and the American people;
		Whereas for decades, new laws, executive orders by
			 successive Presidents, and intense official efforts by the Federal Government
			 have failed to ensure the declassification of all relevant information that
			 should be readily available to the families of members who are missing or
			 unaccounted for and both private and public researchers for analysis, for
			 example, all written communication, including attached or referenced documents,
			 between James Kelleher, Director of Special Operations of the Office of the
			 Secretary of Defense, and Major Walter R. Smith, Executive, Subsidiary Plans
			 Division of the Air Force, regarding missing personnel of the United States
			 during the Korean War, including unclassified files forwarded to the Department
			 of Defense on August 3, 1956, and September 27, 1956;
		Whereas obstacles continue to be encountered by some
			 directly affected family members and private researchers who are seeking
			 relevant archival records of the United States on incidents, processes,
			 procedures, and policies that pertain or may pertain to missing and
			 unaccounted-for individuals and their ultimate fates;
		Whereas countless hearings and investigations by the House
			 of Representatives and the Senate have been held since the end of the Vietnam
			 War in 1975 to delve into unresolved questions related to POW/MIA matters,
			 including claims of conspiracy and cover-up within the Federal Government that
			 were found to be without merit;
		Whereas decades after the end of the Vietnam War, Korean
			 War, and the Cold War, there are still many unanswered questions about the
			 ultimate fates of some of these unreturned veterans, especially those who were
			 known at one time to be captured or in immediate proximity to capture in North
			 Korea and Southeast Asia;
		Whereas in March 2009, the Government of Vietnam proposed
			 increasing the pace and scope of field operations, a proposal welcomed by
			 POW/MIA families and veterans, but not yet adequately responded to by the
			 United States, despite the fact that remains of personnel of the United States
			 from the Vietnam War are disappearing because of the passage of time in acidic
			 soil inherent in the region, encroaching development, and incident sites
			 becoming more difficult to locate because of the death of potential
			 eye-witnesses; and
		Whereas thousands of members of the Armed Forces who
			 served during World War II are considered to be buried at sea and unrecoverable
			 because of the sinking of American ships, but the remains of other thousands of
			 members lost in World War II and the Korean War that are considered possibly
			 recoverable have yet to be recovered, identified, and returned to their
			 families and to the United States for burial with the honors earned in combat:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Secretary of Defense should take
			 immediate actions to ensure that all classified information (except for
			 current, active intelligence information and sources and methods of collection)
			 that pertains or may pertain to any member of the Armed Forces who is missing
			 and unaccounted for from World War II, the Korean War, the Vietnam War, or the
			 Cold War, regardless of whether such information was originated by the Federal
			 Government, a foreign source, or other official or private source, that came
			 into the possession of the Department of Defense be declassified and provided
			 to the primary-next-of-kin or other designated next-of-kin and, in accordance
			 with relevant privacy laws, made available to the National Archives and Records
			 Administration for review by public and private researchers;
			(2)sufficient funding and personnel should be
			 approved and provided for the POW/MIA accounting community (as defined by
			 section 1509(b)(2) of title 10, United States Code) to support—
				(A)expanding and
			 increasing the declassification effort described in paragraph (1);
				(B)responding fully
			 to Vietnam’s proposal to increase the pace and scope of field
			 operations;
				(C)developing the capacity to conduct
			 worldwide remains recovery and identification of at least 200 unaccounted-for
			 members by fiscal year 2015, as required by section 541(d)(2) of the National
			 Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 1509 note);
				(D)resuming field
			 recovery operations in North Korea, including notification to Congress if
			 additional funding is needed to implement agreements reached on October 20,
			 2011, between the United States and North Korea; and
				(E)resuming field
			 operations in Burma if such recovery operations again become possible;
			 and
				(3)the funding described in paragraph (2)
			 should be sufficient to allow for the expansion of accounting efforts for all
			 members of the Armed Forces missing and unaccounted for from all wars
			 without—
				(A)degrading any
			 efforts related to the most recent wars and conflicts; and
				(B)reducing efforts
			 to account for members in cases where acidic soil is destroying remains,
			 development is encroaching, and eyewitnesses are dying.
				
